Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Walter on 9/10/21.
The application has been amended as follows: 
1.	(Currently Amended) A dual-polarized wideband antenna with split-ring slots surrounding feed points, comprising: four identical radiating elements, ground plane, metallic walls, coaxial cables, [[the]] split-ring slots, which are configured such that: 
the four identical radiating elements are etched on a face of a printed-circuit board using a thin substrate material with low permittivity and dielectric loss (εr = 2.2, tanδ = 0.0009);
the four identical radiating elements are placed above the ground plane with a height of a quarter wavelength of a centre frequency of an operating band of the antenna;
the metallic walls are raised perpendicular to the ground plane forming a cavity below the four identical radiating elements with an optimum height of 0.2 wavelength of [[a]] the centre frequency;
the coaxial cables penetrating through the ground plane and the substrate material to feed the antenna by connection of separate ones of said coaxial cables to each of the four identical radiating elements;
 an inner conductor of the coaxial cables connecting to the respective radiating elements;
 the split-ring slots surrounding the feed points.

2.	(Currently Amended) A dual-polarized wideband antenna according to claim 1, with optimum dimensions listed below:
wherein the antenna is fed in pairs of opposite radiating elements at the feed points of the radiating elements; 
wherein each radiating element of the radiating elements is shaped as a polygon having [[8]] eight vertices, V1, V2, V3, V4, V5, V6, V7 and V8, said vertices numbering in clockwise fashion beginning with V1 being the most distal from a connection location of an individual one of said coaxial cables to [[its]] respective radiating element, wherein the coordinates of the vertex of the radiating elements are: V1V2=4.2mm, V2V3 = 2.1mm, V3V4=3.9mm, V4V5=1.9mm, V5V6=1.9mm, V6V7=3.7mm, V7V8= 2.1mm, V8V1=4.2mm;
and a length of the substrate material of 25 mm; a length of the ground plane of 40 mm; a distance between two said feed points of a pair of the radiating elements of 3.15 mm; a gap of the split-ring slot of 0.2 mm; a diameter of the split-ring slot of 0.51 mm; a spacing between the radiating elements and the ground plane of 6.4 mm; the metallic-wall height of 4.5 mm; a thickness of the substrate material of 0.508 mm.






















Allowable Subject Matter
Claims 1-14 and 16-18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/DIEU HIEN T DUONG/Primary Examiner, Art Unit 2845